Judgment unanimously reversed on the law and new trial granted. Memorandum: The judgment must be reversed because the trial court erred in permitting the jurors to return home overnight separately and unsupervised during deliberation (see, CPL 310.10; People v Coons, 75 NY2d 796; People v Smith, 161 AD2d 1160 [decided herewith]). The other issues raised by defendant on appeal lack merit. (Appeal from judgment of Monroe County Court, Celli, J.—rape, first degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Davis, JJ.